Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS


Examiner acknowledges Claims 2-20 have been added.

Regarding Applicant’s remarks on Pages 7-9 directed towards the pending claims, Applicant’s amendments and arguments filed on 12/2/21 have been fully considered and the rejection to Claim 1 is withdrawn in light of Applicant’s amendment.  However based on further consideration, a new ground of rejection is entered under non-statutory double patenting for Claims 1-20 in view US Patent No. 10,803,906 and in light of Applicant’s newly amended/ added claims.



FINAL REJECTION
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over Claims 1-20, respectfully, of U.S. Patent 10,803,906. This is a non-provisional double patenting rejection because the conflicting claims have issued to patent.  Although the conflicting claim 

ALLOWABLE SUBJECT MATTER
	REASONS FOR ALLOWANCE

The following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein:  the closest prior art obtained from an Examiner’s search (CHASE, US 2017-0104928; LIU, Pub. No:  US 2016-0358628; GLENNIE, Pub. No:  US 2014-0022433; JOSEPH, Pub. No:  US 2012-0086725; LAWRENCE, Pub. No:  US 2017-0187983) does not teach nor suggest in detail the limitations: 

“A system comprising: a processor; and a memory coupled to the processor, the memory storing instructions which when executed by the processor configure the system to preform operations comprising: receiving at a second device, a plurality of image frames: determining a first device orientation corresponding to a device orientation of a first device for predetermined image frames in the plurality of image frames during capture of the predetermined image frames; detecting, a second device orientation of the second device; detecting a movement of the second device; in response to detecting the movement, adjusting, for the predetermined image 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record CHASE does not teach or suggest in detail detecting a second device orientation or movement of a second device whereby in response to detecting the movement, adjusting, for each image frame, each respective first
CHASE is a system and method for recording and playing videos that utilize receiving inputs from first and second users to start recording of the video and detect orientation of a recording device for a plurality of frames while recording or playing the video.  The closest NPL MESKENS (MESKENS, D-Macs: building multi-device user interfaces by demonstrating, sharing and replaying design actions”, 2010) discloses multi-device sharing and presentation of data but is silent to at least detecting the 
Whereas, as stated above, Applicant’s invention claims a method for detecting a second device orientation and movement of a second device whereby in response to detecting the movement, adjusting, for each image frame, each respective first
 So as indicated by the above statements, Applicant’s arguments and amendment have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-20 are allowed, but for any double patenting rejections contained herein.
Conclusion
	Applicant’s amendment necessitated a new ground of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481